                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LESLIE PRUITT,                            )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       CA 18-0099-MU
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner of Social Security,          )
                                          )
       Defendant.                         )

                        MEMORANDUM OPINION AND ORDER

       Plaintiff Leslie Pruitt brings this action, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security (“the Commissioner”) denying her claim for a period of disability, Disability

Insurance Benefits (“DIB”), and Supplemental Security Income (“SSI”), based on

disability. The parties have consented to the exercise of jurisdiction by the Magistrate

Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this Court. (Doc. 21 (“In

accordance with the provisions of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, the parties in

this case consent to have a United States Magistrate Judge conduct any and all

proceedings in this case, … order the entry of a final judgment, and conduct all post-

judgment proceedings.”)). See also Doc. 22. Upon consideration of the administrative

record, Pruitt’s brief, the Commissioner’s brief, and all other documents of record, it is

determined that the Commissioner’s decision denying benefits should be affirmed.1



1
  Any appeal taken from this Order and Judgment shall be made to the Eleventh Circuit
Court of Appeals. See Doc. 21 (“An appeal from a judgment entered by a Magistrate
Judge shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this district court.”).
                                 I. PROCEDURAL HISTORY

       Pruitt applied for a period of disability and DIB, under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 423 - 425, and for SSI, based on disability, under

Title XVI of the Act, 42 U.S.C. §§ 1381-1383d, on April 9, 2015, alleging disability

beginning on February 22, 2015. (Tr. 148-54; 157-65). Her application was denied at

the initial level of administrative review on August 10, 2015. (Tr. 73-82). On September

10, 2015, Pruitt requested a hearing by an Administrative Law Judge (ALJ). (Tr. 85-86).

After a hearing was held on February 24, 2017, the ALJ issued an unfavorable decision

finding that Pruitt was not under a disability from the date the application was filed

through the date of the decision, April 26, 2017. (Tr.10-20). Pruitt appealed the ALJ’s

decision to the Appeals Council, and, on January 11, 2018, the Appeals Council denied

her request for review of the ALJ’s decision, thereby making the ALJ’s decision the final

decision of the Commissioner. (Tr. 1-3).

       After exhausting her administrative remedies, Pruitt sought judicial review in this

Court, pursuant to 42 U.S.C. §§ 405(g) and 1383(c). (Doc. 1). The Commissioner filed

an answer and the social security transcript on July 3, 2018. (Docs. 9, 10). Both parties

filed briefs setting forth their respective positions. (Docs. 11, 16). Oral argument was

held before the undersigned Magistrate Judge on February 5, 2019. (Doc. 23). The

case is now ripe for decision.

                                  II. CLAIM ON APPEAL

       Pruitt raises one claim of alleged error made by the ALJ: whether the ALJ erred in

relying upon the Medical-Vocational Rules given the ALJ’s finding that she had a severe

impairment of epilepsy. (Doc. 11 at p. 2).




                                              2
                                 III. BACKGROUND FACTS

       Pruitt was born on May 22, 1974 and was 42 years old at the time the ALJ issued

his opinion denying her benefits. (Tr. 33). Pruitt alleged disability due to asthma, grand

mal seizures, heart murmur, and stomach issues. (Tr. 178). She completed the 10th

grade of school and was in special education classes. (Tr. 34, 181). She reported that

her ability to read is limited. (Id.). She has never had a driver’s license. (Id.). She has

had past employment as a food preparer at several fast food restaurants. (Tr. 39). Pruitt

lives in a mobile home with her young adult son. (Tr. 37). She can do light chores

around the house, do laundry, and grocery shop. (Tr. 39-40). She can bathe, dress, and

groom herself. (Tr. 39). She does not cook because the food does not smell right to

her. (Tr. 40). She can pay bills, but she does not have a bank or savings account and

cannot count change back very well. (Tr. 200).

        After conducting a hearing, the ALJ found that Pruitt had the following severe

impairments: epilepsy, anemia, and GERD. (Tr. 15). He further determined that none of

these impairments or combination of impairments met or equaled a listing. (Tr. 15-16).

The ALJ assessed Pruitt’s residual functional capacity (“RFC”) and found that she could

perform the full range of sedentary work. (Tr. 16-19). Taking into consideration her RFC,

age, education, and work experience, he concluded that a finding of “not disabled” was

directed by Medical Vocational Rule 201.25. (Tr. 20). Accordingly, the ALJ concluded

that Pruitt was not entitled to benefits. (Id.).




                                                   3
                                    IV. ALJ’S DECISION

      The ALJ made the following findings in his April 26, 2017 decision that are

relevant to the claim on appeal:

      The claimant also has a history of epilepsy/convulsions, but the
      evidence shows she has been non-compliant with treatment and
      medications. In March 2014, the claimant's husband reported to
      hospital staff that the claimant was drinking a lot, mostly liquor, and
      she did not take her seizure medication (Exhibit B1F, p. 39). In May
      2015, the claimant presented to the emergency room following a
      seizure. She reportedly had diffuse shaking but no urinary
      incontinence or biting of the tongue. She reported that she was not
      following with a neurologist (Exhibit B5F, p. 5). In July 2015, the
      claimant told Dr. Dixon, the consultative examiner, that every time
      she has a seizure it is because she has run out of her medication and
      cannot afford prescription medications from time to time. Dr. Dixon
      diagnosed her with a seizure disorder with medication
      noncompliance (Exhibit B6F). Even the claimant's own treating
      physician, Dr. Louis Berec, noted at Exhibit B8F that the claimant was
      taking medications irregularly and was not compliant with her
      medications. The undersigned also notes that during an emergency
      room visit in July 2016, the claimant's seizures were attributed to a
      change in alcohol use, and she was diagnosed with alcohol abuse
      along and seizure disorder. She also left against medical advise [sic]
      prior to completion of treatment for her seizures with intravenous
      Dilantin (Exhibit B12F, pp. 7-8). The evidence also shows that the
      claimant's seizures are not that frequent. In May 2015, her seizures
      were reportedly stable (Exhibit B9F, p. 10). In February 2016, she
      reported no recent seizures and her seizures/convulsions were said
      to be under fair control. (Exhibit B11F, pp. 6 and 9). The next
      mention of seizures was in July 2016 when the seizures were said
      to be possibly due to change in alcohol use (Exhibit B12F, pp. 7-8).
      She also admitted at the February 24, 2017 hearing that her last
      seizure had been in July 2016, seven months earlier.
      Social Security Regulations provides that, "In order to get benefits,
      you must follow treatment prescribed by your physician if this
      treatment can restore your ability to work" (20 CFR 404.1530(a). The
      Regulations further state that when an individual does not follow
      prescribed treatment without a good reason, the individual will not be
      found disabled. Acceptable reasons for failure to follow prescribed


                                           4
treatment include 1) the specific medical treatment is contrary to the
established teaching and tenets of the individual's religion, 2) the
prescribed treatment would be cataract surgery for one eye when
there is an impairment of the other eye resulting in severe loss of
vision and is not subject to improvement through treatment, 3)
surgery was previously performed with unsuccessful results and the
same surgery is again being recommended for the same impairment,
4) the treatment because of its magnitude (e.g., open heart surgery),
unusual nature (e.g., organ transplant), or other reason is very risky
to the individual, or 5) the treatment involves amputation of an
extremity, or a major part of an extremity (20 CFR 404. l 530(b) and
(c).
There is no doubt that the claimant suffers from severe conditions and
has been repeatedly hospitalized for care. Unfortunately, the medical
evidence of record is riddled with reference to the claimant's problems
being secondary to non-compliance. In fact, the claimant even admitted to
Dr. Dixon that her seizures have occurred when she was not taking her
medications.
The claimant also testified at the hearing that she sometimes could not
afford her medications. However, she later stated that she goes to the
clinic for medical treatment due to a lack of insurance and she gets her
medications at the clinic. Thus, she should have no problems obtaining
her medications if she receives regular medical treatment. She also
continues to smoke cigarettes and drinks alcohol (per Exhibit B12F, p. 8),
and the money spent on these items could be spent on her medications
and/or treatment.
It is also significant to note that the claimant continues to perform a wide
range of daily activities despite her stomach issues, anemia and seizures.
She reported at Exhibit B5E and in her testimony at the hearing that she
performs personal care activities such as bathing, dressing and
grooming, she does laundry, she sweeps, she grocery shops, and she
goes to her mother's house.
Despite all of the above, the undersigned has given the claimant every
benefit of the doubt and finds that, due to her seizures, anemia, and
GERD, the claimant is limited to sedentary work.
                                    ***
Based on a residual functional capacity for the full range of sedentary
work, considering the claimant's age, education, and work experience, a
finding of "not disabled" is directed by Medical-Vocational Rule 201.25.




                                     5
(Tr. 15, 16, 18-19, 20).

                                      V. DISCUSSION

       Eligibility for DIB and SSI benefits requires that the claimant be disabled. 42

U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if the claimant is unable

“to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The impairment must be severe, making the

claimant unable to do the claimant’s previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§

404.1505-11. “Substantial gainful activity means work that … [i]nvolves doing

significant and productive physical or mental duties [that] [i]s done (or intended) for pay

or profit.” 20 C.F.R. § 404.1510.

       In all Social Security cases, an ALJ utilizes a five-step sequential evaluation in

determining whether the claimant is disabled:

       (1) whether the claimant is engaged in substantial gainful activity; (2) if not,
       whether the claimant has a severe impairment; (3) if so, whether the severe
       impairment meets or equals an impairment in the Listing of Impairment in the
       regulations; (4) if not, whether the claimant has the RFC to perform her past
       relevant work; and (5) if not, whether, in light of the claimant’s RFC, age,
       education and work experience, there are other jobs the claimant can perform.

Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 870 (11th Cir. 2012) (per curiam)

(citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f); Phillips v. Barnhart,

357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The claimant bears the burden

of proving the first four steps, and if the claimant does so, the burden shifts to the




                                              6
Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999).

         The reviewing court must determine whether the Commissioner’s decision to

deny benefits was “supported by substantial evidence and based on proper legal

standards.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)

(citations omitted); see 42 U.S.C. § 405(g). “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Winschel, 631 F.3d at 1178 (citations omitted). “In determining

whether substantial evidence exists, [the reviewing court] must view the record as a

whole, taking into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). The

reviewing court, however, “may not decide the facts anew, reweigh the evidence, or

substitute [its] judgment for that of the [Commissioner].” Id. When a decision is

supported by substantial evidence, the reviewing court must affirm “[e]ven if [the court]

find[s] that the evidence preponderates against the Secretary’s decision.” MacGregor v.

Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986).

         In this case, Pruitt argues that the ALJ’s decision is not supported by substantial

evidence because the ALJ did not properly take into account non-exertional

impairments caused by her epilepsy and, if he had, he would not have concluded that

she could perform the full range of sedentary work and, therefore, would not have

exclusively relied upon the grids in finding her not disabled. (Doc. 11 at pp. 2-3). The

Commissioner acknowledges that “one or more non-exertional impairments would

normally be reason to require use of vocational expert (“VE”) testimony or the




                                               7
equivalent, as opposed to the ALJ relying solely on the Grids,” but she contends that

Pruitt’s argument is not applicable here because substantial evidence supported the

ALJ’s finding that Pruitt does not experience seizures and thus has no non-exertional

impairments related to her diagnosis of epilepsy when she is compliant with prescribed

treatment. (Doc. 16 at p. 7). As set forth above, supra at p. 4-5, the ALJ reviewed

Pruitt’s records and noted that she had reported to her doctor that the three seizures

she had experienced in 2015 were because she was out of her medication. (Tr. 18,

489). She admitted at the hearing before the ALJ that she does not suffer seizures

when she is on her medication. (Tr. 42). Although Pruitt told her doctor that she was not

always able to afford her medications, the record reflected that she was able to get her

medication through Dr. Berec’s office and that she elected to spend money on

cigarettes and alcohol that could have been spent on her medications. (Tr. 17-19, 42,

489, 549). The ALJ also noted that the last seizure Pruitt had was possibly caused by

her alcohol use. (Tr. 18, 548, 549-50).

       Having reviewed and considered the ALJ’s decision, Pruitt’s medical records, the

hearing testimony, and the written and oral arguments made by each party, the Court

finds that substantial evidence supports the ALJ’s decision that Pruitt is able to perform

the full range of sedentary work. Therefore, the Court concludes that it was not contrary

to law for the ALJ to have relied solely upon the Medical-Vocational Guidelines.

                                          CONCLUSION

       As noted above, it is not this Court’s place to reweigh the evidence or substitute

its judgment for that of the Commissioner. It is well-established that this Court is limited

to a determination of whether the ALJ’s decision is supported by substantial evidence



                                              8
and based on proper legal standards. The Court finds that the ALJ’s Decision that Pruitt

is not entitled to benefits is supported by substantial evidence and based on proper

legal standards. Accordingly, it is ORDERED that the decision of the Commissioner of

Social Security denying Plaintiff benefits be AFFIRMED.

      DONE and ORDERED this the 20th day of June, 2019.

                                  s/P. BRADLEY MURRAY
                                  UNITED STATES MAGISTRATE JUDGE




                                            9
